Citation Nr: 0731759	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  04-23 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the right ankle.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for degenerative joint 
disease of the cervical spine.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbar spine 
disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, and his daughter


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971, with subsequent service in the Army National Guard of 
West Virginia.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In its most recent June 2006 Supplemental Statement of the 
Case, the RO characterized all issues on appeal as de novo 
service connection claims.  In decisions issued in August 
1998 and January 2000, however, the Board denied claims for 
service connection for right shoulder and right ankle 
disorders and for cervical and back strain.  Despite being 
phrased differently, these are in essence the same orthopedic 
disorders as are currently being claimed, especially as the 
prior Board decisions contained discussions of  x-ray 
findings pertaining to these disorders.

As described in further detail below, in cases where a claim 
of service connection arises following a prior final denial 
of that claim, such claim may be reopened only on the basis 
of "new and material evidence" pursuant to 38 C.F.R. 
§ 3.156 (2007).   The Board has a legal duty to address the 
"new and material evidence" requirement regardless of the 
actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).  
Accordingly, the Board has done so in regard to these four 
claims regarding orthopedic disorders.  The Board is aware 
that this involves a type of adjudication different from that 
incorporated by the RO, but, in view of the dispositions 
below, this should in no way prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's claims of service connection for 
degenerative joint disease of the right ankle, degenerative 
joint disease of the cervical spine, a lumbar spine disorder, 
and a right shoulder disorder were previously denied in Board 
decisions issued in August 1998 and January 2000.  

2.  Evidence received into the claims file since the prior 
Board decisions pertains the previously unestablished 
question of a causal link between claimed degenerative joint 
disease of the right ankle, degenerative joint disease of the 
cervical spine, a lumbar spine disorder, and a right shoulder 
disorder and corroborated in-service injuries.

3.  The evidence of record, on balance, establishes a causal 
relationship between current degenerative joint disease of 
the right ankle, for which there is evidence showing an 
underlying  pre-service disorder, and a corroborated in-
service injury.

4.  The evidence of record, on balance, establishes a causal 
relationship between current degenerative joint disease of 
the cervical spine and corroborated in-service injuries.

5.  The evidence of record, on balance, establishes a causal 
relationship between a current lumbar spine disorder, for 
which there is evidence showing an underlying  pre-service 
disorder, and a corroborated in-service injury.

6.  The evidence of record does not establish a causal 
relationship between a current right shoulder disorder and a 
corroborated in-service injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received in regard to 
the previously denied claims of service connection for 
degenerative joint disease of the right ankle, degenerative 
joint disease of the cervical spine, a lumbar spine disorder, 
and a right shoulder disorder, and those claims are reopened.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.156, 3.159 (2007).

2.  Degenerative joint disease of the right ankle was 
aggravated as a result of a corroborated in-service injury.  
38 U.S.C.A. §§ 101, 1110, 1111, 1112, 1113, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.159, 3.303, 3.306, 3.307, 3.309 (2007).

3.  Degenerative joint disease of the cervical spine was 
incurred as a result of a corroborated in-service injury.  
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.159, 3.303, 
3.307, 3.309 (2007).

4.  A lumbar spine disorder was aggravated as a result of a 
corroborated in-service injury.  38 U.S.C.A. §§ 101, 1110, 
1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.1, 3.159, 3.303, 3.306, 3.307, 
3.309 (2007).

5.  A right shoulder disorder was not incurred or aggravated 
as a result of a corroborated in-service injury or disease.  
38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.159, 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the relevant disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a December 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only service connection 
claims.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  New and material evidence

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's application 
was received in September 2001, subsequent to August 29, 
2001, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which, by 
itself or in connection with evidence previously included in 
the record, "relates to an unestablished fact necessary to 
substantiate the claim." Such evidence must also "raise a 
reasonable possibility of substantiating the claim."

In this case, the veteran's initial claims of service 
connection for arthritis of the right ankle, tendonitis of 
the right shoulder, and chronic back and cervical strain were 
denied in a May 1994 rating decision.  The RO noted that the 
veteran's right shoulder and right ankle disorders were not 
related to documented in-service injuries, that his cervical 
strain in service was acute and transitory, and that a 
preexisting lumbar strain was not aggravated during service.

The veteran appealed this decision to the Board of Veterans' 
Appeals, which denied service connection for a right ankle 
disability and for back strain in an August 1998 decision.  
Following further development on remand, the claims for 
service connection for a right shoulder disability and neck 
strain were denied in a January 2000 Board decision.  Both 
decisions are "final" pursuant to 38 U.S.C.A. § 7104(a), 
and it is the evidence submitted following those respective 
decisions that must be evaluated to determine whether "new 
and material evidence" has been submitted.

In this regard, the Board notes that, in a March 2003 medical 
examination report, a private doctor provided opinions 
linking the veteran's current right ankle, lumbar spine, and 
cervical spine disorders to his documented in-service 
injuries.  Also, a January 2006 VA treatment record contains 
a notation that the veteran "has had pain and loss of 
motion" of the right shoulder "since a skydiving accident 
in 1990."  As such etiological links had not previously been 
established for such injuries, and as such findings present a 
reasonable possibility of substantiating the veteran's 
claims, this new evidence is deemed "material" pursuant to 
38 C.F.R. § 3.156(a).  For this reason, all of the veteran's 
claims are deemed reopened.

Given that the Board has reopened all of the veteran's 
claims, the next question for the Board is whether de novo 
consideration is warranted at the present time.  Such 
consideration will not prejudice the veteran, as he has 
already been examined for each disorder and as his claims 
have previously been considered on a de novo basis.  See 
Bernard v. Brown, supra.



III.  Service connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  

38 U.S.C.A. § 101(24) makes a clear distinction between those 
who have served on active duty from training, as well as 
those who have served on inactive duty for training.  Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991).

In a recent precedent opinion, VA's Office of General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111 where a condition is not noted at service 
entry, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see 
also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

IV.  Right ankle disorder

The service medical records from the veteran's period of 
active duty service from March 1969 to December 1971 are 
entirely negative for complaints of, or treatment for, any 
right ankle injuries or chronic disorders.  His December 1971 
separation examination report indicates that his lower 
extremities were within normal limits without abnormalities.

In June 1989, the veteran was treated by a private doctor for 
a right ankle injury caused by slipping off of a ladder.  An 
examination revealed some mild swelling, pain on range of 
motion, and tenderness to palpation about the anterior aspect 
of the ankle joint.  X-rays revealed a fracture of an 
osteophyte on the anterior aspect of the distal tibia at the 
joint line.  The assessment was a sprain of the right ankle 
with a degenerative spur anterior.  The veteran continued 
treatment for this disorder during the following months.  In 
April 1990, he returned for follow-up treatment, during which 
he reported increased symptoms particularly with jogging, 
running, and jumping.  An examination revealed some pain on 
range of motion, minimal restriction, and some tenderness.  
X-rays revealed degenerative changes, and the clinical 
impression was status post sprain of right ankle, moderate, 
with underlying degenerative changes.  

A September 1990 record form the Army National Guard 
indicates that the veteran injured his right ankle and had a 
sprain.  This injury was noted to have been incurred while 
the veteran was participating in a night parachute operation, 
with him experiencing pain in the right ankle when making 
contact with the ground.  He was picked up by a vehicle and 
transferred to a medic, who had him taken to the nearest 
medical facility.  The report indicates that the injury was 
considered to have been incurred in the line of duty.  

The accompanying service medical report indicates that the 
veteran had tenderness of the lateral malleolus of the right 
ankle, with movements of the right ankle painful.  X-rays 
were within normal limits.  

The veteran's April 1994 VA orthopedic examination report 
reflects his history of a right ankle injury due to a 
parachute jump while in the National Guard in 1990 or 1991.  
X-rays showed "[s]ome degenerative changes," with no other 
abnormalities.  A diagnosis of degenerative arthritis of the 
right ankle was rendered. 

A June 1997 VA orthopedic examination revealed mild 
degenerative joint disease of both ankles, with arthralgia of 
the right ankle.  Both ankles were noted to be normal to 
examination, with x-ray evidence of a small calcaneal spur of 
no significance.  The examiner, who reviewed the claims file 
(as noted in an accompanying VA spine examination report), 
stated that "[i]t is difficult to attribute this arthritis 
to [an] injury in a parachute jump."  

The claims file contains an extensive examination report from 
James H. Wiley, M.D., an orthopedic surgeon, dated in March 
2003.  The report reflects that Dr. Wiley reviewed the 
veteran's claims file in its entirety, including all initial 
treatment for right ankle injuries and his recent VA 
examination reports.  Based on the examination and x-rays of 
the right ankle, Dr. Wiley rendered a diagnosis of post-
traumatic arthritis of the right ankle.  Dr. Wiley noted that 
the veteran had a fracture of the osteophyte of the right 
ankle and, rhetorically, asked "how did a young man have 
sufficient osteoarthritic changes in the ankle to develop 
osteophyte formation."  The "only answer" was that the 
veteran's ankle was "undoubtedly injured with [his] 
parachute jumping while in the Army, Reserves, and National 
Guard."  He was noted to currently show swelling, pain, and 
tenderness and x-ray evidence of an asymmetrical narrowing of 
the joint space.  In terms of severity, Dr. Wiley noted that 
the post-traumatic osteoarthritis of the ankle would fall 
under "category 5003 and 5271" (e.g., 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5271), with weightbearing of the 
ankle and obvious x-rays showing diminished height of the 
joint, falling under a mild-to-moderate category of 10 
percent.

In this case, the private medical records from 1989 and 1990 
show a history of a right ankle disorder, with degenerative 
changes, that was present prior to the corroborated September 
1990 training injury.  At the same time, Dr. Wiley's report 
contains the unambiguous opinion that the veteran's parachute 
jumping exercises in the Army National Guard had the effect 
of worsening his right ankle osteoarthritis, to the point of 
osteophyte formation.  This opinion was based on a claims 
file review, is thorough, and is supported by a full 
rationale.  There is no reasonable basis for the Board to 
determine that it is a less credible opinion than that of the 
VA examiner who found it "difficult" to establish a 
relationship between any training injuries and the right 
ankle osteoarthritis.

Overall, after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that the 
evidence of record confirms that preexisting degenerative 
joint disease of the right ankle was aggravated by 
corroborated activities during training in the Army National 
Guard.  For this reason, service connection is warranted for 
this disorder.      

V.  Cervical spine, lumbar spine, and right shoulder 
disorders

The service medical records from the veteran's period of 
active duty service from March 1969 to December 1971 are 
entirely negative for complaints of, or treatment for, any 
right shoulder, cervical spine, or lumbar spine injuries or 
chronic disorders.  His December 1971 separation examination 
report indicates that his upper extremities and spine were 
within normal limits without abnormalities.

An April 1977 private medical report from indicates that the 
veteran had reported trouble with his low back for about 1.5 
years, with no known injury.  Reported symptoms included 
trouble with bending and pain early in the morning.  Lumbar 
myositis with left trochanteric pain was noted.  There was 
good range of motion, with reflexes all intact and straight 
leg raising test normal.  X-rays of the lumbar spine revealed 
that the lower back had one Schmorl's node.  

A January 1990 service medical record indicates that the 
veteran sustained an injury to the neck while skiing during 
winter training.  The veteran complained of tenderness in the 
back of the neck with movement or to touch.  Warm compress 
treatment was recommended.  This injury was noted by the 
medical officer and the unit commander to have been incurred 
in the line of duty.

X-rays of the cervical spine and thoracic spine from February 
1990 were within normal limits.

An April 1991 record from the Army National Guard indicates 
that, in February 1991, the veteran was participating in 
Military Free Fall wind tunnel training.  After a session in 
a parachute harness, he began to notice of a lack of feeling 
in his right arm, right hand, and right foot.  He continued 
his training believing his symptoms would disappear.  
However, the problems continued, with additional pain in the 
lower back and left hip.  He returned home from active duty 
training in March 1991 and noticed that he was still having 
the same problems, at which time he notified his Unit 
Administrator.  He was noted to be seen by Andrew E. Landis, 
M.D., in April 1991, who rendered a diagnosis of a 
sprain/strain to the lumbar spine.  This record, along with a 
separate statement, specifically indicates that the injury 
was considered to have been incurred in the line of duty.

Separately, the claims file includes the April 1991 of Dr. 
Landis, a private doctor.  Dr. Landis noted that the veteran 
reported that he was arching his back and neck practicing sky 
diving routines when he developed the onset of pain, numbness 
and tingling in his right upper extremity, along with some 
low back pain and left hip pain.  His current symptoms were 
noted to mostly be in the right upper extremity, and he was 
getting better.  The examination of the neck and low back 
revealed essentially full range of motion, with minimal 
restriction and mild subjective complaints of pain at the 
extremes.  Straight leg raising increased the low back pain 
at 90 degrees, without sciatic radiation of pain.  A sensory 
examination revealed some decreased sensation in the ulnar 
aspect of the right hand and forearm.  X-rays were within 
normal limits.  Dr. Landis rendered a clinical impression of 
a sprain/strain type of injury of the cervical and lumbar 
spine and recommended moist heat, guarded activity, and 
regular doses of Motrin.  

The veteran underwent a VA spine examination in April 1994, 
during which he reported low back pain for the past 15 years 
with no history of direct trauma to the back.  He described 
seeing an orthopedist for the back seven to eight years 
earlier.  The examination revealed chronic low back strain.  
X-rays revealed muscle spasm; and irregular area of sclerosis 
involving the lower end plate of L1; and no evidence of acute 
trauma, degenerative changes, or other abnormalities.

In the same month, the veteran underwent a VA orthopedic 
examination, during which he reported injuring his right 
shoulder in 1991 parachute jump.  The examination revealed 
some pain on abduction and crepitus, and a diagnosis of 
possible subacromial tendonitis of the right shoulder was 
rendered.  X-rays were within normal limits.

A June 1997 VA examination of the lumbar spine, conducted by 
an examiner who reviewed the claims file, reflects both the 
veteran's reported 15-year history of low back pain and his 
1991 injury.  The examiner noted a diagnosis of chronic low 
back strain and stated that, in view of the veteran's history 
of 15 years of backache prior to his parachute jump, "I see 
no connection between the two."  A corresponding report for 
the cervical spine includes a diagnosis of mild cervical 
strain.  A VA orthopedic examination from the same date 
confirms a diagnosis of possible subacromial tendonitis, 
chronic, with no limitation of motion and with negative 
x-rays of the shoulders.

In October 1998, the veteran underwent a VA spine 
examination, with the examiner who had conducted his 
examinations in 1994 and 1997.  The examiner reiterated the 
veteran's in-service treatment, as well as his report of a 
skiing accident.  Based on the examination and x-ray 
findings, the examiner rendered a diagnosis of minimal 
osteoarthritis of C4-C5 and C5-C6.  He indicated that he 
doubted that the veteran's mild cervical symptoms and 
osteoarthritis were related to either a skiing accident or a 
wind tunnel accident.

Also, in October 1998, the veteran underwent a VA orthopedic 
examination with the same examiner.  This examiner noted that 
there was no mention of a right shoulder injury at the time 
of the wind tunnel injury at Fort Bragg in 1991.  X-rays of 
the shoulders were within normal limits, and a diagnosis of 
mild recurrent subacromial tendonitis of both shoulders with 
no limitation of motion was rendered.  The examiner noted 
that he saw no connection with this disorder and the 
veteran's wind tunnel injury.

As noted above, the veteran underwent an orthopedic 
examination with Dr. Wiley in March 2003.  Dr. Wiley reviewed 
the entire claims file and discussed the veteran's past 
medical treatment, including for the 1991 parachute injury 
and the VA examination reports.  

As to the cervical spine, Dr. Wiley rendered an impression of 
a sprain-type injury to the cervical spine with radicular 
symptoms into the right upper extremity, based upon physical 
examination and x-ray findings.  In describing this 
diagnosis, Dr. Wiley cited to the veteran's history of 
injuries to the cervical spine "including the skiing 
accident and injuries from the wind tunnel and free fall 
training."  Specific findings were also noted to include 
mild-to-moderate limitation of motion of the cervical spine 
and x-ray changes displaying a disc injury at C5-C6, with 
angulation and with osteoarthritic changes at C1-C2 and C5-
C6.  The examiner suggested a 10 percent evaluation "under 
category 5293" (e.g., the now-deleted criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002)).

In terms of the lumbar spine, Dr. Wiley rendered an 
impression of lumbar disc replacement with radiculopathy.  
Dr. Wiley cited to multiple injuries, including a January 
1991 skiing accident in the National Guard, a February 1991 
accident while doing wind tunnel training and injuries 
sustained in free-fall training.  Other findings included 
diminished sensation in the L5 and S1 root are, sciatic 
stretch tests that were markedly positive on the left at 18 
degrees, pain and tenderness at L4 and L5 and the left 
sciatic notch, moderately severe limitation of motion, and 
MRI confirmation of a herniated nucleus pulposus.  Dr. Wiley 
suggested a 10 to 20 percent rating under "5293."

With regard to the right shoulder, Dr. Wiley rendered an 
impression of rotator cuff syndrome of both shoulders.  In 
terms of specifics, however, he noted only mild limitation of 
motion of the left shoulder in overhead usage.  In 
categorizing this disorder, he again cited only to the left 
shoulder, noting that it had been helped by cortisone 
injections.  No further findings as to the right shoulder 
were described.

A January 2006 VA treatment record contains a notation 
indicating that the veteran "has had pain and loss of 
motion" of the right shoulder "since a skydiving accident 
in 1990."  He was recommended for arthroscopic debridement 
of the right shoulder, which he underwent in March 2006.

The Board has reviewed the above evidence and finds that 
there exists a basis for the grant of service connection for 
the veteran's cervical spine and lumbar spine disorders, 
though not for his claimed right shoulder disorder.

In regard to the cervical spine, the Board finds no evidence 
of record indicating cervical spine symptomatology prior to 
his January 1990 and February 1991 in-service injuries.  The 
Board is aware of the October 1998 VA examination report, 
containing an opinion that the examiner expressed doubt that 
the veteran's mild cervical symptoms and osteoarthritis were 
related to either a skiing accident or a wind tunnel 
accident.  This opinion, however, is not supported by a 
further rationale and runs counter to the March 2003 opinion 
from Dr. Wiley linking a cervical spine disorder to injuries 
"including the skiing accident and injuries from the wind 
tunnel and free fall training."  As noted above, Dr. Wiley 
reviewed the relevant evidence contained in the claims file, 
and there is no basis for reaching the determination that his 
medical opinion is in any way less credible than that of the 
veteran's VA examiner from October 1998.  Resolving all doubt 
in the veteran's favor under 38 U.S.C.A. § 5107(b), 
accordingly, the Board finds that the evidence of record 
supports the conclusion that service connection for a 
cervical spine disorder is warranted, as this disorder has 
been shown to be caused by a documented in-service injury.

The facts surrounding the veteran's lumbar spine disorder are 
somewhat different, as he has consistently reported lumbar 
spine symptoms for several years prior to his February 1991 
in-service injury and as a 1977 private record confirms low 
back symptoms and x-ray findings of one Schmorl's node.  It 
is not clear from the record whether the veteran had a 
chronic low back disorder at the time of the February 1991 
injury, and no such disorder is suggested from the treatment 
records corresponding to that injury.

Even if one were to assume for the sake of argument that the 
veteran had a chronic lumbar spine disorder at the time of 
the February 1991 injury, however, the evidence of record is 
in relative equipoise as to the question of a causal 
relationship between that injury and the veteran's current 
lumbar spine disorder.  The Board is aware of the June 1997 
VA examination report indicating no "connection" between 
the current lumbar spine disorder and the documented in-
service injury.  At the same time, Dr. Wiley reviewed the 
relevant prior medical records and directly linked the 
veteran's disorder to multiple injuries, including a January 
1991 skiing accident in the National Guard, a February 1991 
accident while doing wind tunnel training, and injuries 
sustained in free-fall training.  Given that these two 
opinions render the evidence in relative equipoise, the Board 
has resolved all doubt under 38 U.S.C.A. § 5107(b) and has 
determined that service connection is warranted for the 
claimed lumbar spine disorder.

The claim for service connection for a right shoulder 
involves a very different factual scenario, however.  While 
the veteran was treated for right upper extremity tingling 
and lack of feeling in conjunction with his February 1991 
injury, there was no indication of symptomatology specific to 
the right shoulder.  This absence of treatment is consistent 
with the October 1998 VA examiner's opinion that there was  
no connection between a current right shoulder disorder and 
the veteran's wind tunnel injury, and this opinion was based 
on a claims file review.

The Board further notes that Dr. Wiley's examination report 
does not contain an opinion directly supporting this claim.  
Rather, Dr. Wiley rendered an impression of rotator cuff 
syndrome of both shoulders, but his comments were primarily 
directed at the left shoulder.  Moreover, the cited January 
2006 VA treatment record containing the comment of pain and 
loss of motion of the right shoulder "since a skydiving 
accident" is not clearly specified as either a recitation of 
the history provided by the veteran or a medical opinion, but 
either way it is less credible than the October 1998 VA 
examiner's opinion because there is no indication that the 
2006 treatment provider, unlike the VA examiner, reviewed the 
veteran's past medical records.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (bare conclusions without a factual 
predicate in the record are not considered probative). 

In summary, the evidence supports the grant of service 
connection for degenerative joint disease of the cervical 
spine and a lumbar spine disorder.  The preponderance of the 
evidence, however, is against the claim of service connection 
for a right shoulder disorder.  

In terms of the right shoulder claim, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence has been received to reopen a claim 
of service connection for degenerative joint disease of the 
right ankle; moreover, service connection for this disorder 
is granted.

New and material evidence has been received to reopen a claim 
of service connection for degenerative joint disease of the 
cervical spine; moreover, service connection for this 
disorder is granted.

New and material evidence has been received to reopen a claim 
of service connection for a lumbar spine disorder; moreover, 
service connection for this disorder is granted.

New and material evidence has been received to reopen a claim 
of service connection for a right shoulder disorder; service 
connection for this disorder, however, is denied.


REMAND

In regard to the claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, the 
veteran has primarily stressed that he believes that his PTSD 
was incurred as a result of hearing of the deaths of his 
brother and cousin in Vietnam, with survivor guilt as he 
served only stateside.

As an separate theory, however, the veteran has described his 
in-service orthopedic injuries as causing PTSD, during the 
course of VA mental health treatment.  As indicated above, 
these injuries are fully corroborated by the record.  
Moreover, the veteran's VA psychiatrist, in multiple records 
beginning in December 2001, has rendered diagnostic 
impressions of PTSD, noncombat-related, due to parachute 
training accidents.  At that time, the veteran's psychiatrist 
noted that the veteran "thinks about it that quite often 
including the accident itself and has some nightmares from 
time to time and some flashbacks."

There is no indication, however, that the veteran's treating 
psychiatrist has had the benefit of a thorough claims file 
review in rendering this opinion, and a review of the claims 
file indicates that the veteran has not been afforded a VA 
psychiatric examination to date to address the question of 
the etiology of PTSD or any other psychiatric disorders.  See 
Miller v. West, 11 Vet. App. at 348 (regarding the probative 
value of opinions not based upon a factual predicate in the 
record).  

Given the aforementioned diagnostic impressions, the Board 
finds such an examination "necessary" under 38 U.S.C.A. 
§ 5103A(d) in this case, particularly as questions of 
etiology and the sufficiency of a PTSD stressor are medical 
in nature.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1990).  This examination should also address the etiology of 
any other current psychiatric diagnoses in view of the scope 
of the veteran's claim, as he has also been diagnosed with 
depressive and anxiety disorders.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to each current 
psychiatric disorder.

If PTSD is diagnosed, the examiner should 
provide an opinion as to whether the 
veteran's documented in-service training 
injuries, individually or collectively, 
constituted (a) traumatic event(s) 
sufficient to result in a PTSD diagnosis.  
If not, the examiner should specify the 
exact etiology of this disorder.

For all other psychiatric diagnoses made 
by the examiner, opinions should be 
rendered as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that such disorders 
are related to the veteran's period of 
active service, including the 
aforementioned training injuries.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


